Citation Nr: 0319985	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-14 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder, 
claimed as depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  In 
that rating decision, the RO denied service connection for 
post-traumatic stress disorder (PTSD) and determined that new 
and material evidence had not been received to reopen a claim 
of service connection for depression.  As set forth above, 
the veteran's claim is now in the jurisdiction of the 
Baltimore, Maryland, RO.  

In a June 2001 statement, the veteran withdrew his appeal of 
the issue of entitlement to service connection for PTSD.  
Accordingly, the Board finds that such issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2002).  

In May 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
folder.  In July 2003, a motion to advance this case on the 
Board's docket was granted under 38 U.S.C.A. § 7107 & 38 
C.F.R. § 20.900(c) (2002).


REMAND

For numerous reasons, this case is not yet ready for 
appellate review.  Although this matter involves an 
application to reopen a previously denied claim of service 
connection for a psychiatric disorder, VA nonetheless has 
certain obligations to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A review of the record 
indicates VA has thus far failed in its duties to the 
veteran.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran has not received 
the required notification.  

In addition, the VCAA provides that VA has an obligation to 
obtain a veteran's service medical records and other relevant 
records that are held or maintained by a governmental entity.  
38 U.S.C.A. § 5103A(c) (West 2002).  The VCAA further 
provides that VA must continue its efforts to obtain such 
records until they are obtained, unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  

In this case, it appears that the veteran's original claims 
folder has been lost.  Unfortunately, it is not clear when 
this loss occurred.  For example, in a February 1993 letter 
to the veteran's congressional representative, a VA official 
indicated that that veteran's claims folder had been 
misplaced and that an "intensive search" for the folder had 
been unsuccessful.  According to a January 1997 Statement of 
the Case issued by the Honolulu RO, however, the veteran's 
claims folder, including his service medical records, was 
apparently present at that time.  

The Board acknowledges that the veteran's case has been 
complicated by the fact that he has relocated several times, 
has been incarcerated repeatedly, and has changed his name.  
Nonetheless, given the ambiguity regarding the location of 
his original claims folder (which apparently includes his 
service medical records), another search must be made in 
accordance with VBA's Adjudication Procedure Manual, M21-1, 
Part II, Subchapter IV, 3.13 and 3.14.  

In addition, the Board notes that the veteran has indicated 
that in 1971, during his period of active service, he was 
hospitalized at the Walter Reed Army Medical Center for 
treatment of a psychiatric disability.  This hospitalization 
report was apparently not of record at the time April 1990 
and January 1997 Statements of the Case were issued, as both 
documents indicate that the veteran's service medical records 
were negative for complaints, treatment or diagnoses of a 
psychiatric disorder.  In view of the foregoing, and in light 
of the fact that the veteran's claims folder may have been 
lost, the Board finds that the RO must contact the National 
Personnel Records Center and specifically request a copy of 
these hospitalization records.  

The record also shows that the veteran filed an application 
for disability benefits with the Social Security 
Administration in 1994.  No attempt has been made to obtain 
records from this agency.  As previously noted, the VCAA 
emphasizes the importance of obtaining records maintained by 
the federal government.  Efforts to obtain these records are 
not discretionary under the provisions of the VCAA.

In that regard, the record also indicates that the veteran 
claims he received psychiatric treatment at several 
government facilities following his separation from service, 
including the Washington, D.C., VAMC beginning in 1972; St. 
Elizabeth's Hospital in Washington, D.C., and the Butner 
Federal Correctional Institution in North Carolina, beginning 
in the 1980's; and at the U.S. Medical Center for Federal 
Prisoners in Springfield, Missouri, in the late 1980's and 
1990's.  No attempt has been made to obtain any of the 
records identified by the veteran.  

Accordingly, this matter is remanded for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should perform a search for 
the veteran's claims folder in accordance 
with VBA's Adjudication Procedure Manual, 
M21-1, Part II, Subchapter IV, 3.13 and 
3.14.  It is noted that the veteran's 
claims folder was apparently located in 
Honolulu, Hawaii, in 1997.  It is also 
noted that the veteran's folder may be 
filed under two different names.  

3.  The RO should contact the NPRC or 
other appropriate repository of records, 
and request copies of all service medical 
records pertaining to the veteran, 
including records of hospitalization at 
Walter Reed Army Medical Center.  All 
efforts to obtain such records should be 
documented in the claims folder.  

4.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any decision regarding the 
veteran's 1994 application for disability 
benefits, as well as copies of all 
supporting medical records utilized in 
making that decision.  

5.  The RO should contact the Washington, 
D.C., VAMC and request copies of complete 
clinical records pertaining to the 
veteran for the period from 1972 to 1999.

6.  The RO should contact the Honolulu, 
Hawaii, VAMC and request copies of 
complete clinical records pertaining to 
the veteran for the period from 1996 to 
1997.

7.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact St. Elizabeth's Hospital 
in Washington, D.C., and request copies 
of complete clinical records pertaining 
to the veteran dated in the 1980's.

8.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact the Butner Federal 
Correctional Institution in North 
Carolina, and request copies of complete 
clinical records pertaining to the 
veteran dated in the 1980's.

9.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact the U.S. Medical Center 
for Federal Prisoners in Springfield, 
Missouri, and request copies of complete 
clinical records pertaining to the 
veteran dated in the in the late 1980's 
and 1990's.

10.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If any development requested 
above has not been completed, remedial 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Then, the RO should review the claim.  If the benefit sought 
on appeal is not granted, the veteran and his representative 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




